Title: Thomas Boylston Adams to Abigail Adams, 12 August 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            Germantown 12th: August 1799
          
          I thank you for your kind letter of the 4th: instt: which came to hand last evening, accompanied by one from Dr: Tufts, enclosed by William. My letters are left usually at Mr: Wistar’s and Sarah when she gave me those of last evening—say’s “Thomas, I expect I have got a rich treat for thee; from the number of packets addressed to thee, I should judge thee a favorite among thy friends”— I enclose for your amusement a specimen of poetic talent in this lady, which though humble is not entirely destitute of merit. To explain the occasion, which produced it, you must understand, that during the excessive heat of the weather, for several days after I came to the Country, I found it pleasanter to read under a shade in the open air than in the house—accordingly I explored the adjoining g[rove] & finally pitched upon a little thicket of shrubs & bushes, in which I made a comfortable seat, on the land belonging to the Wistar family— My retre[at] was secret for some days, but at length was discovered by some one, and the enclosed verses attached by a drab colored ribband to a tree, were found one morning on entering my arbor— I only guess at the author, but think it probable I am right in my conjectures on that head. I have returned no answer to this invocation as yet, nor do I expect the muses will gain a votary at my age, since they have deferred their Courtship to so late a period. Yet I some times threaten to make an effort in their service, and am only restrained by pride, which whispers in my ear this wholesome advice— You had better stick to humble prose in which you have some experience, than venture upon hobbling verses, which can do you little credit and may detract from it much— The counsel is salutary & I let it govern me.
          I received the letter with the extracts, you enquire for, and thought I had noticed them casually since—however, I was amused by the communication.
          You will observe how full of electioneering all our papers are— The friends of Mc.Kean have come out with a fresh manifesto, as have

those of Ross— Each party is sanguine in expectation of triumph, but McKean’s friends say that a schism will happen in the County of York, & that will turn the scale in their favor. I am doubtful of the event, but from former experience of this State, I believe it will go contrary to my wishes.
          Your present society at Quincy is very enviable, and I should delight to participate in it on some accounts, though on others I am better here. It is so common a thing for people to take up their abode in the Country at this Season, that when you meet an acquaintance in town, the question is, well where abouts are you? The Country has in fact become so thickly settled within ten miles of the City in every direction, that one need never to be at a loss for society if disposed to frequent it. I feel more inclined to seclusion than I ever did before, & I hope the same disposition will strengthen rather than diminish. When you come on in the fall, I shall be able to determine how far a compliance with your kind proposal, will coincide with my advantage— It will subject me unavoidably to more company and more invitations to idleness, dissipation & interruption, than if I lodged in another place & family, besides terrifying clients, who would never think of going to the Presidents house for a young lawyer— It seems to me that this is one serious disadvantage under which I shall labor for some time, that most people think I am not in want of business or the reward of doing it, for my support, and they will rather favor a poor man’s son, than me on that account. This is a very serious error & one I am much interested in removing.
          With best love to all friends, I am, Your
          
            Thomas
          
        